OPINION OF THE COURT
ROBERTS, Justice.
Appellants Henry N. Woolman III and Joan Woolman Glenn bring this appeal from an amended decree of the Orphans’ Court Division of the Court of Common Pleas of Montgomery County. The decree states:
“[I]t is hereby decreed and ordered that the time for appeal from probate of the will and two codicils of [Mary L. Woolman] ... be and it hereby is limited to September 5, 1975, except in the case of Henry N. Woolman, Jr., where it is limited to September 12, 1975.”
See 20 Pa.C.S.A. § 908(a) (1975).
Appellants Henry III and Glenn filed an appeal from probate of the will on September 12, 1975. The executrix, Helen R. Murr, filed preliminary objections to the appeal stating that the time for appeal by Henry III and Glenn had expired on September 5, 1975. Appellants filed no answer to the preliminary objections, see Montg. Co. Orph.Ct.R. 32.1. Instead, they appealed the amended decree to this Court.
The appeal is dismissed as premature. Unless the orphans’ court sustains the preliminary objections, which have not yet been disposed of, appellants have neither suffered any prejudice nor been put out of court.
Appeal dismissed. Costs on appellants.